Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim amendments filed 3/4/2022 have been entered.
Claims 1-3, 5-7, 10-15, 20-27 are allowed.
Independent Claims 1 and 10 recite “wherein the roof mold includes at least one bus bar receiver having a same U-shape in a plan view as the at least one U-shaped bus bar” and “wherein top and side surfaces of the at least one U-shaped bus bar are in direct contact with the roof mold.”
The Applicant persuasively argues that the applied prior art does not teach the amended limitations of independent Claims 1 and 10.
Further searching failed to identify any additional prior art that would render the limitations of Claims 1 and 10 either anticipated or obvious.
Therefore, the allowable features of Claims 1 and 10 are “wherein the roof mold includes at least one bus bar receiver having a same U-shape in a plan view as the at least one U-shaped bus bar” and “wherein top and side surfaces of the at least one U-shaped bus bar are in direct contact with the roof mold,” in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721